--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
February 19, 2013, between Lithium Exploration Group, Inc., a Nevada corporation
(the “Company”) and JDF Capital Inc., (the “Purchaser”) (referred to
collectively herein as the “Parties”).

          WHEREAS, the Company desires to sell and Purchaser desires to purchase
a Secured Convertible Promissory Note due, subject to the terms therein,
eighteen months from its effective date of issuance, issued by the Company to
the Purchaser, in the form of Exhibit A attached hereto (the “Note”) and a
Warrant to purchase 3,632,433 shares of the Company’s common stock for a period
of five (5) years from the date hereof, issued by the Company to the Purchaser,
in the form of Exhibit B attached hereto (the “Warrant,” and together with the
Note, the “Securities”) as set forth below;

          NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, the Company and the Purchaser agree as follows:

ARTICLE I PURCHASE AND SALE

          1.1        Purchase and Sale. Upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase the Note, in an aggregate principal amount of $672,000, and a
Warrant to purchase 3,632,433 shares of Company common stock with an aggregate
exercise price of $672,000. On the Effective Date, the Purchaser shall deliver
to the Company, via wire transfer, immediately available funds in the amount of
US$150,000 (the “Purchase Price”) and the Company shall deliver to the Purchaser
the Note and the Warrant, and the Company and the Purchaser shall deliver any
other documents or agreements related to this transaction, including, but not
limited to, Representations and Warranties Agreement and Security Agreement.

          1.2        Effective Date. This Agreement will become effective on
March 1, 2013, and only upon occurrence of the two following events: execution
of this Agreement, the Note, and the Warrant by both the Company and the
Purchaser, and delivery of the first payment of the Purchase Price by the
Purchaser to the Company.

          1.3        Additional Payments. The Note requires the Purchaser to pay
$450,000 of additional consideration to the Company by providing $150,000 on
April 1, 2013 and thereafter $100,000 the 1st day of each month beginning on May
1st and ending on July 1st, 2013 (the “Additional Payments”).

ARTICLE II MISCELLANEOUS

          2.1        Successors and Assigns. This Agreement may not be assigned
by the Company. The Purchaser may assign any or all of its rights under this
Agreement and agreements related to this transaction. The terms and conditions
of this Agreement shall inure to the benefit of, and be binding upon, the
respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

          2.2        Reservation of Authorized Shares. As of the effective date
of this Agreement and for the remaining period during which the Note is
outstanding and the Warrant is exercisable for shares of the Company, the
Company will reserve from its authorized and unissued common stock a sufficient
number of shares (at least 10,000,000 common shares) to provide for the issuance
of common stock upon the full conversion of the Note and the full exercise of
the Warrant. The Company represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable. The Company agrees that its
issuance of the Note and the Warrant constitutes full authority to its officers,
agents and transfer agents who are charged with the duty of executing and
issuing shares to execute and issue the necessary shares of common stock upon
the conversion of the Note and the exercise of the Warrant. No further approval
or authority of the stockholders or the Board of Directors of the Company will
be required for the issuance and sale of the Securities to be sold by the
Company as contemplated by the Agreement or for the issuance of the shares
contemplated by the Note or the shares contemplated by the Warrant.

1

--------------------------------------------------------------------------------

          2.3        Rule 144 Tacking Back and Registration Rights. Whenever the
Note or Warrant or any other document related to this transaction provides that
a conversion amount, make-whole amount, penalty, fee, liquidated damage, or any
other amount or shares (a “Tack Back Amount”) tacks back to the original date of
the Note, Warrant, or document for purposes of Rule 144 or otherwise, in the
event that such Tack Back Amount was registered or carried registration rights,
then that Tack Back Amount shall have the same registration status or
registration rights as were in effect immediately prior to the event that gave
rise to such Tack Back Amount tacking back. For example, if the Purchaser
converts a portion of the Note and receives registered shares and the Purchaser
later rescinds that conversion, the conversion amount would be returned to the
principal balance of the Note and upon any future conversion of the Note the
amount converted would be convertible into shares registered on that
registration statement.

          2.4        Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Arizona,
without regard to the principles of conflict of laws thereof. Any action brought
by either party against the other concerning the transactions contemplated by
this Agreement shall be brought only in the state courts of Arizona or in the
federal courts located in the State of Arizona. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

          2.5        Delivery of Process by Purchaser to Company. In the event
of any action or proceeding by the Purchaser against the Company, and only by
Purchaser against the Company, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by Purchaser via U.S. Mail, overnight delivery service such as FedEx
or UPS, email, fax, or process server, or by mailing or otherwise delivering a
copy of such process to the Company at its last known address or to its last
known attorney as set forth in its most recent SEC filing.

          2.6        Notices. Any notice required or permitted hereunder must be
in writing and either be personally served, sent by facsimile or email
transmission, or sent by overnight courier. Notices will be deemed effectively
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.

          2.7        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of this
Agreement may be effected by email.

          2.8        Expenses. The Company and the Purchaser shall pay all of
their own costs and expenses incurred with respect to the negotiation,
execution, delivery and performance of this Agreement. In the event any attorney
is employed by either party to this Agreement with respect to legal or equitable
action, arbitration or other proceeding brought by such party for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party in such proceeding will be entitled to recover from the
other party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

          2.9        No Public Announcement. Except as required by securities
law, no public announcement may be made regarding this Agreement, the Note, the
Warrant, or the Purchase Price without written permission by both the Company
and the Purchaser.

          2.10      Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

          2.11      Additional Investment. For a period of 18 months from the
Effective Date, the Purchaser shall have a right to make an additional
$1,500,000 investment on the same terms and conditions as this initial
investment.

2

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of this 19th day of February, 2013.

COMPANY:

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander Walsh                                  
Alexander Walsh
President


 

PURCHASER:

 

      /s/ John Fierro                                            
John Fierro, President


[Securities Purchase Agreement Signature Page]

3

--------------------------------------------------------------------------------

SECURED CONVERTIBLE PROMISSORY NOTE
$672,000 ORIGINAL ISSUE DISCOUNT

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

Issue Date: February 19, 2013

FOR VALUE RECEIVED, Lithium Exploration Group, Inc. as Obligor ("Borrower,” or
“Obligor”), hereby promises to pay to JDF Capital Inc., (the “Lender” or
“Holder”), the Principal Sum, as defined below, along with the Interest Rate, as
defined below, according to the terms herein.

The "Lender" shall be:

JDF Capital Inc.

The "Principal Sum" shall be:

$672,000 (six hundred seventy two thousand US Dollars) Subject to the following:
accrued, unpaid interest shall be added to the Principal Sum.

The “Consideration” shall be:

$600,000 (six hundred thousand US dollars) in the form of cash payment by wire
or check as set forth in the attached funding schedule.

The "Interest Rate" shall be:

No interest rate shall be charged on the Note.

The "Conversion Price" shall be the following price:

the lower of 50% of the lowest reported sale price of the common stock for the
20 trading days immediately prior to (i) the closing date on March 1, 2013 (the
“Closing Date”), or (ii) 50 % of the lowest reported sale price for the 20 days
prior the conversion date of the Note

The "Maturity Date" is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:

12 months from the date on which each tranche of Consideration is provided by
the Lender to the Borrower.


--------------------------------------------------------------------------------

ARTICLE 1 PAYMENT-RELATED PROVISIONS

          1.1 Principal Sum. The Principal Sum is $672,000 (six hundred seventy
two thousand) plus any other fees. The Consideration is $600,000 (six hundred
thousand) payable by wire (there exists a $72,000 original issue discount (the
“OID”)). The Lender shall pay $150,000 of Consideration upon closing of this
Note as the Purchase Price under the Securities Purchase Agreement Document of
even date herewith between the Borrower and the Lender. As set forth in the
attached Funding Schedule, the Lender shall pay an additional $450,000 of
Consideration to the Borrower in such amounts and times as specified in the
Funding Schedule.

          1.2 Default. In the event of any Event of Default, as defined in the
Default Document between the Borrower and the Holder, the outstanding principal
amount of this Note, plus accrued but unpaid interest, liquidated damages, fees
and other amounts owing in respect thereof through the date of acceleration,
shall become, at the Holder’s election, immediately due and payable in cash at
the Mandatory Default Amount. Commencing five (5) days after the occurrence of
any Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Holder need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the note until such time, if any, as
the Holder receives full payment pursuant to this Section 1.2. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. The Mandatory Default Amount means the greater of
(i) the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 130% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.

ARTICLE 2 CONVERSION RIGHTS

          The Holder will have the right to convert the Principal Sum (including
OID, interest, and other fees) under this Note into Shares of the Borrower's
Common Stock as set forth below.

          2.1 Conversion Rights and Cashless Exercise. The Holder will have the
right at its election from and after the Effective Date, and then at any time,
to convert all or part of the outstanding and unpaid Principal Sum and accrued
interest into shares of fully paid and nonassessable shares of common stock of
Lithium Exploration Group, Inc. (as such stock exists on the date of issuance of
this Note, or any shares of capital stock of Lithium Exploration Group, Inc.
into which such stock is hereafter changed or reclassified, the "Common Stock")
as per the Conversion Formula set forth in Section 2.2. Any such conversion
shall be cashless, and shall not require further payment from Holder. Unless
otherwise agreed in writing by both the Borrower and the Holder, at no time will
the Holder convert any amount of the Note into common stock that would result in
the Holder owning more than 4.99% of the common stock outstanding of Lithium
Exploration Group, Inc., as calculated in accordance with sections 13(d) and
13(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act’)
Shares from any such conversion will be delivered to Holder (in any name
directed by Holder) by 2:30pm EST within 3 (three) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer.

--------------------------------------------------------------------------------

          2.2. Conversion Formula. The number of shares issued through
conversion is the conversion amount divided by the conversion price, as
illustrated below. The Holder and the Borrower shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). If no
objection is delivered from Borrower to Holder regarding any variable or
calculation of the conversion notice within 24 (twenty-four) hours of delivery
of the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such Notice of Conversion and
waive any objection thereto. The Company acknowledges and agrees that, absent a
duly delivered objection notice as required above, the Holder shall materially
rely on the confirmation and ratification of the conversion price and,
notwithstanding subsequent information to the contrary that such computation was
made in error, such deemed conversion price shall thereafter be the conversion
price for purposes of such conversion.

# Shares = Conversion Amount 
                      Conversion Price

          2.5 Reservation of Shares. As of the issuance date of this Note and
for the remaining period during which the conversion right exists, the Borrower
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of Common Stock upon the full conversion
of this Note. The Borrower represents that upon issuance, such shares will be
duly and validly issued, fully paid and non-assessable. The Borrower agrees that
its issuance of this Note constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing shares to
execute and issue the necessary shares of Common Stock upon the conversion of
this Note.

          2.6. Delivery of Conversion Shares. Shares from any such conversion
will be delivered to Holder by 2:30pm EST within 3 (three) business days of
conversion notice delivery (see 3.1) by “DWAC/FAST” electronic transfer (such
date, the “Share Delivery Date”). For example, if Holder delivers a conversion
notice to Borrower at 5:15 pm eastern time on Monday January 1st, Borrower’s
transfer agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic
transfer by no later than 2:30 pm eastern time on Thursday January 4th. If those
shares are not delivered in accordance with this timeframe stated in this
Section 2.6, Holder, at any time prior to selling those shares (in whole or in
part), may rescind that particular conversion (in whole or in part) and have the
conversion amount (in whole or in part) returned to the note balance with the
conversion shares (in whole or in part) returned to the Borrower (under Holder
and Borrower’s expectation that any returned conversion amounts will tack back
to the original date of the note). The Company will make its best efforts to
deliver shares to Holder same day / next day.

2.6.1 Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder (including election to pursue its rights under this
Section 2.6 and subsections), at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief with respect to the
Borrower’s failure to timely deliver shares of Common Stock upon conversion of
the Note as required pursuant to the terms hereof.

--------------------------------------------------------------------------------

2.6.2 Conversion Delay Penalties. Holder may assess, at its election, penalties
or liquidated damages (both referred to herein as “penalties”) as follows.

2.6.2. A. For each conversion, Borrower agrees to deliver share issuance
instructions to its transfer agent same day or next day. In the event that the
share issuance instructions are not delivered to the Borrower’s transfer agent
by the next day, a penalty of $2,000 per day will be assessed for each day until
share issuance instructions are delivered to the transfer agent ($2,000 per day
inclusive of the day of conversion); and such penalty will be added to the
principal balance of the Note (under Holder and Borrower’s expectation that any
penalty amounts will tack back to the original date of the note).

2.6.2. B. For each conversion, in the event that shares are not delivered by the
third business day (inclusive of the day of conversion), a penalty of $2,000 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such penalty will be
added to the principal balance of the Note (under Holder and Borrower’s
expectation that any penalty amounts will tack back to the original date of the
note). Borrower will not be subjected to any penalties once its transfer agent
processes the shares to the DWAC system.

2.6.3 If failure to deliver Conversion Shares occurs as follows, Holder may
elect to enforce one or more of these remedies at its sole election.

2.6.3. A. In addition to any other rights available to the Holder, if the
Borrower fails to cause its transfer agent to transmit to the Holder the shares
on or before the Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or if the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Borrower shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions and other fees, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Shares that the Borrower was required to deliver
to the Holder in connection with the conversion at issue times (2) the price at
which the sell order giving rise to such purchase obligation was executed, and
(B) at the option of the Holder, either (x) reinstate the portion of the Note
and equivalent number of shares for which such conversion was not honored (in
which case such conversion shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the
Borrower timely complied with its conversion and delivery obligations hereunder,
or (z) pay in cash to the Holder the amount obtained by multiplying (1) the
number of Shares that the Borrower was required to deliver to the Holder in
connection with the conversion at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Borrower written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Borrower, evidence of the
amount of such loss.

--------------------------------------------------------------------------------

2.6.3. B. If the Borrower fails for any reason to deliver to the Holder the
Shares by DWAC/FAST electronic transfer (such as by delivering a physical stock
certificate) and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Borrower written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Borrower must make the Holder whole by either of the
following options at Holder’s election:

Market Price Loss = [(VWAP on the day of conversion) x (Number of shares
receivable from the conversion)] – [(Sales price realized by Holder) x (Number
of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Borrower must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Borrower.

Option B – Add Market Price Loss to Principal Sum. The Borrower must pay the
Market Price Loss by adding the Market Price Loss to the balance of the
Principal Sum (under Holder’s and the Borrower’s expectation that any Market
Price Loss amounts will tack back to the original date of issue of this Note).

2.6.3. C. If the Borrower fails for any reason to deliver to the Holder the
Shares within 2 (two) business days of the Share Delivery Date and if the Holder
incurs a Failure to Deliver Loss, then at any time subsequent to incurring the
loss the Holder may provide the Borrower written notice indicating the amounts
payable to the Holder in respect of the Failure to Deliver Loss and the Borrower
must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
conversion) x (Number of shares receivable from the conversion)].

The Borrower must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Borrower.

          2.7. This section 2.7 intentionally left blank.

ARTICLE 3 MISCELLANEOUS

          3.1. Notices. Any notice required or permitted hereunder must be in
writing and either personally served, sent by facsimile or email transmission,
or sent by overnight courier. Notices will be deemed effectively delivered at
the time of transmission if by facsimile or email, and if by overnight courier
the business day after such notice is deposited with the courier service for
delivery.

--------------------------------------------------------------------------------

          3.2 Subsequent Equity Sales or Agreements. The Borrower shall provide
the Holder, whenever the Holder requests at any time while this Note is
outstanding, a schedule of all issuances of Common Stock or any debt, preferred
stock, right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (a “Common Stock Equivalent”) since the date of issuance
of this Note, including the applicable issuance price, or applicable reset
price, exchange price, conversion price, exercise price and other pricing terms.
The term issuances shall also include all agreements to issue, or prospectively
issue Common Stock or Common Stock Equivalents, regardless of whether the
issuance contemplated by such agreement is consummated. The Borrower shall
notify the Holder in writing of any issuances within twenty-four (24) hours of
such issuance.

          3.3. Amendment Provision. The term "Note" and all reference thereto,
as used throughout this instrument, means this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

          3.4. Assignability. The Borrower may not assign this Note. This Note
will be binding upon the Borrower and its successors, and will inure to the
benefit of the Holder and its successors and assigns, and may be assigned by the
Holder to anyone of its choosing without Borrower’s approval.

          3.5. Governing Law. This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

          3.6. Delivery of Process by Holder To Borrower. In the event of any
action or proceeding by Holder against Borrower, and only by Holder against
Borrower, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Holder via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Borrower at its last known address or to its last known attorney set forth
in its most recent SEC filing.

          3.7. No Rights as Stockholder Until Conversion. This Note does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the conversion hereof as set forth in
Section 2.1. So long as this Note is unconverted, this Note carries no voting
rights and does not convey to the Holder any “control” over the Company, as such
term may be interpreted by the SEC under the Securities Act or the Exchange Act,
regardless of whether this Note is currently convertible.

          3.8. Maximum Payments. Nothing contained herein may be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum will be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

--------------------------------------------------------------------------------

          3.9. Attorney Fees. In the event any attorney is employed by either
party to this Note with regard to any legal or equitable action, arbitration or
other proceeding brought by such party for the enforcement of this Note or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Note, the prevailing party in such
proceeding will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

          3.10. Nonwaiver. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.

          3.11. No Public Announcement. Except as required by securities law, no
public announcement may be made regarding this Note, payments, or conversions
without written permission by both Borrower and Holder.

          3.12. Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Holder has the right to have any
such opinion provided by its counsel. Holder also has the right to have any such
opinion provided by Borrower’s counsel.

          3.13. Director’s Resolution. Once effective, Borrower will execute and
deliver to Holder a copy of a Board of Director’s resolution resolving that this
note is validly issued, paid, and effective.

          3.14. No Shorting. Holder agrees that so long as any Note from
Borrower to Holder remains outstanding, Holder will not enter into or effect any
“short sales” of the common stock or hedging transaction which establishes a net
short position with respect to the common stock of Lithium Exploration Group,
Inc. Borrower acknowledges and agrees that upon submission of conversion notice
as set forth in Section 3.1 (up to the amount of cash paid in under the Note),
Holder immediately owns the common shares described in the conversion notice and
any sale of those shares issuable under such conversion notice would not be
considered short sales.

--------------------------------------------------------------------------------

BORROWER:

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander Walsh                                                       
Alexander Walsh
President


 

LENDER/HOLDER:


/s/ John
Fierro                                                                       
John Fierro, President


[Secured Convertible Promissory Note Signature Page]

--------------------------------------------------------------------------------

FUNDING SCHEDULE

 * $150,000 paid to Borrower upon the Closing Date;
 * $150,000 paid to Borrower on April 1, 2013;
 * $100,000 paid to Borrower on May 1, 2013;
 * $100,000 paid to Borrower on June 1, 2013; and
 * $100,000 paid to Borrower on July 1, 2013.

--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

COMMON STOCK PURCHASE WARRANT

LITHIUM EXPLORATION GROUP, INC.

Warrant Shares: 3,632,433 Initial Issue Date: February 19, 2013 Aggregate
Exercise Amount: $672,000  

                      THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”)
certifies that, for value received, JDF Capital Inc., or its assigns (the
“Holder”) is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the date
hereof (the “Initial Exercise Date”) and on or prior to the close of business on
the five (5) year anniversary of the Initial Exercise Date (as subject to
adjustment hereunder, the “Termination Date”), to subscribe for and purchase
from Lithium Exploration Group, Inc., a Nevada corporation (the “Company”), up
to 3,632,433 shares (as subject to adjustment herein, the “Warrant Shares”) of
common stock of the Company (the “Common Stock”). The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 1.2.

ARTICLE 1 EXERCISE RIGHTS

          The Holder will have the right to exercise this Warrant to purchase
shares of Common Stock as set forth below. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Securities Purchase Agreement Document dated February ____, 2013 between the
Company and the Holder (the “Agreement”).

          1.1        Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, from and after the
Initial Exercise Date, and then at any time, by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile or emailed copy of the Notice of
Exercise form annexed hereto. Within three (3) business days following the date
of exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price
for the shares specified in the applicable Notice of Exercise by wire transfer
or check drawn on a United States bank unless the cashless exercise procedure
specified in Section 1.3 below is specified in the applicable Notice of
Exercise. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise form within 24 hours of receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

          1.2        Exercise Price. The exercise price per share of Common
Stock under this Warrant shall be $0.185 per share, subject to adjustment
hereunder (the “Exercise Price”). The aggregate exercise price is $672,000.

1

--------------------------------------------------------------------------------

          1.3        Cashless Exercise. If at any time after the earlier of (i)
the six (6) month anniversary of the date of the Agreement and (ii) the
completion of the then-applicable holding period required by Rule 144, or any
successor provision then in effect, there is no effective Registration Statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder, then this Warrant may also be exercised, in whole or in
part, at such time by means of a “cashless exercise” in which the Holder shall
be entitled to receive a number of Warrant Shares equal to the quotient obtained
by dividing [(A-B) (X)] by (A), where:

  (A) =

the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

   



  (B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

   



  (X) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

          1.4        Delivery of Warrant Shares. Warrant Shares purchased
hereunder will be delivered to Holder by 2:30 pm EST within two (2) business
days of Notice of Exercise by “DWAC/FAST” electronic transfer (such date, the
“Warrant Share Delivery Date”). For example, if Holder delivers a Notice of
Exercise to the Company at 5:15 pm eastern time on Monday January 1st, the
Company’s transfer agent must deliver shares to Holder’s broker via “DWAC/FAST”
electronic transfer by no later than 2:30 pm eastern time on Wednesday January
3rd. The Warrant Shares shall be deemed to have been issued, and Holder or any
other person so designated to be named therein shall be deemed to have become a
holder of record of such shares for all purposes, as of the date of delivery of
the Notice of Exercise. Holder may assess penalties or liquidated damages (both
referred to herein as “penalties”) as follows. For each exercise, in the event
that shares are not delivered by the third business day (inclusive of the day of
exercise), the Company shall pay the Holder in cash a penalty of $2,000 per day
for each day after the third business day (inclusive of the day of exercise)
until share delivery is made. The Company will not be subject to any penalties
once its transfer agent correctly processes the shares to the DWAC system. The
Company will make its best efforts to deliver the Warrant Shares to the Holder
the same day or next day.

          1.5        Delivery of Warrant. The Holder shall not be required to
physically surrender this Warrant to the Company. If the Holder has purchased
all of the Warrant Shares available hereunder and the Warrant has been exercised
in full, this Warrant shall automatically be cancelled without the need to
surrender the Warrant to the Company for cancellation. If this Warrant shall
have been exercised in part, the Company shall, at the request of Holder and
upon surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.

          1.6        Warrant Exercise Rescission Rights. For any reason in
Holder’s sole discretion, including if the Warrant Shares are not delivered by
DWAC/FAST electronic transfer or in accordance with the timeframe stated in
Section 1.4, or for any other reason, Holder may, at any time prior to selling
those Warrant Shares rescind such exercise, in whole or in part, in which case
the Company must, within three (3) days of receipt of notice from the Holder,
repay to the Holder the portion of the exercise price so rescinded and reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which the
exercise was rescinded and, for purposes of Rule 144, such reinstated portion of
the Warrant and the Warrant Shares shall tack back to the original date of this
Warrant. If Warrant Shares were issued to Holder prior to Holder’s rescission
notice, upon return of payment from the Company, Holder will, within three (3)
days of receipt of payment, commence procedures to return the Warrant Shares to
the Company.

          1.7        Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause its transfer agent to transmit to the
Holder the Warrant Shares on or before the Warrant Share Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions and other fees, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either (x) reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (in
which case such exercise shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder, or (z) pay
in cash to the Holder the amount obtained by multiplying (1) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Company, evidence of the
amount of such loss.

2

--------------------------------------------------------------------------------

          1.8        Make-Whole for Market Loss after Exercise. At the Holder’s
election, if the Company fails for any reason to deliver to the Holder the
Warrant Shares by DWAC/FAST electronic transfer (such as by delivering a
physical certificate) and if the Holder incurs a Market Price Loss, then at any
time subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole as follows:

Market Price Loss = [(High trade price on the day of exercise) x (Number of
Warrant Shares)] – [(Sales price realized by Holder) x (Number of Warrant
Shares)]

The Company must pay the Market Price Loss by cash payment, and any such cash
payment must be made by the third business day from the time of the Holder’s
written notice to the Company.

          1.9        Make-Whole for Failure to Deliver Loss. At the Holder’s
election, if the Company fails for any reason to deliver to the Holder the
Warrant Shares by the Warrant Share Delivery Date and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Failure to Deliver Loss and the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of Warrant Shares)]

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

          1.10      Choice of Remedies. Nothing herein, including, but not
limited to, Holder’s electing to pursue its rights under Sections 1.8 or 1.9 of
this Warrant, shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver shares of Common Stock upon exercise of the
Warrant as required pursuant to the terms hereof.

          1.11      Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such shares, all of which
taxes and expenses shall be paid by the Company, and such Warrant Shares shall
be issued in the name of the Holder or in such name or names as may be directed
by the Holder. The Company shall pay all transfer agent fees required for
same-day processing of any Notice of Exercise.

          1.12      Holder’s Exercise Limitations. Unless otherwise agreed in
writing by both the Company and the Holder, at no time will the Holder exercise
any amount of this Warrant to purchase Common Stock that would result in the
Holder owning more than 4.99% of the Common Stock outstanding of the Company
(the “Beneficial Ownership Limitation”). Upon the written or oral request of
Holder, the Company shall within twenty-four (24) hours confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.

3

--------------------------------------------------------------------------------

ARTICLE 2 ADJUSTMENTS

          2.1        Stock Dividends and Splits. If the Company, at any time
while this Warrant is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company upon exercise of this Warrant), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 2.1 shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

          2.2        Subsequent Equity Sales. If the Company or any Subsidiary
thereof, as applicable, at any time while this Warrant is outstanding, shall
sell or grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or any security entitling the
holder thereof (including sales or grants to the Holder) to acquire Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (a “Common Stock Equivalent”), at an effective price per share less than
the Exercise Price then in effect (such lower price, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”) (it being understood and
agreed that if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance at such effective price regardless of whether such
holder has received or ever receives shares at such effective price), then
simultaneously with the consummation of each Dilutive Issuance the Exercise
Price shall be reduced and only reduced to equal the Base Share Price and
consequently the number of Warrant Shares issuable hereunder shall be increased
such that the Aggregate Exercise Amount hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the Aggregate Exercise Amount
prior to such adjustment. Such adjustment shall be made whenever such Common
Stock or Common Stock Equivalents are issued. The Company shall notify the
Holder, in writing, no later than the business day following the issuance or
deemed issuance of any Common Stock or Common Stock Equivalents subject to this
Section 2.2, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). In addition, the Company shall provide
the Holder, whenever the Holder requests at any time while this Warrant is
outstanding, a schedule of all issuances of Common Stock or Common Stock
Equivalents since the date of the Agreement, including the applicable issuance
price, or applicable reset price, exchange price, conversion price, exercise
price and other pricing terms. The term issuances shall also include all
agreements to issue, or prospectively issue Common Stock or Common Stock
Equivalents, regardless of whether the issuance contemplated by such agreement
is consummated. The Company shall notify the Holder in writing of any issuances
within twenty-four (24) hours of such issuance. For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 2.2, upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise. If the Company enters into a Variable Rate Transaction,
the Company shall be deemed to have issued Common Stock or Common Stock
Equivalents at the lowest possible conversion or exercise price at which such
securities may be converted or exercised. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.

4

--------------------------------------------------------------------------------

          2.3        Pro Rata Distributions. If the Company, at any time while
this Warrant is outstanding, shall distribute to all holders of Common Stock
(and not to the Holder) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock, then in each such case the Exercise Price
shall be adjusted by multiplying the Exercise Price in effect immediately prior
to the record date fixed for determination of stockholders entitled to receive
such distribution by a fraction of which the denominator shall be the VWAP
determined as of the record date mentioned above, and of which the numerator
shall be such VWAP on such record date less the then per share fair market value
at such record date of the portion of such assets or evidence of indebtedness or
rights or warrants so distributed applicable to one outstanding share of the
Common Stock as determined by the Board of Directors in good faith. In either
case the adjustments shall be described in a statement provided to the Holder of
the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

          2.4        Notice to Holder. Whenever the Exercise Price is adjusted
pursuant to any provision of this Article 2, the Company shall promptly notify
the Holder (by written notice) setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

ARTICLE 3 COMPANY COVENANTS

          3.1        Reservation of Shares. As of the issuance date of this
Warrant and for the remaining period during which the Warrant is exercisable,
the Company will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Warrant Shares upon
the full exercise of this Warrant. The Company represents that upon issuance,
such Warrant Shares will be duly and validly issued, fully paid and
non-assessable. The Company agrees that its issuance of this Warrant constitutes
full authority to its officers, agents and transfer agents who are charged with
the duty of executing and issuing shares to execute and issue the necessary
Warrant Shares upon the exercise of this Warrant. No further approval or
authority of the stockholders of the Board of Directors of the Company is
required for the issuance of the Warrant Shares.

          3.2        No Adverse Actions. Except and to the extent as waived or
consented to by the Holder, the Company shall not by any action, including,
without limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (ii) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable Warrant Shares upon the exercise
of this Warrant and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.

ARTICLE 4 MISCELLANEOUS

          4.1        Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

5

--------------------------------------------------------------------------------

          4.2        Transferability. Subject to compliance with any applicable
securities laws, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, by a
written assignment of this Warrant duly executed by the Holder or its agent or
attorney. If necessary to obtain a new warrant for any assignee, the Company,
upon surrender of this Warrant, shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees, as applicable, and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and such new Warrants, for purposes of Rule 144, shall tack
back to the original date of this Warrant. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

          4.3        Assignability. The Company may not assign this Warrant.
This Warrant will be binding upon the Company and its successors, and will inure
to the benefit of the Holder and its successors and assigns, and may be assigned
by the Holder to anyone of its choosing without the Company’s approval.

          4.4        Notices. Any notice required or permitted hereunder must be
in writing and either personally served, sent by facsimile or email
transmission, or sent by overnight courier. Notices will be deemed effectively
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.

          4.5        Governing Law. This Warrant will be governed by, and
construed and enforced in accordance with, the laws of the State of Arizona,
without regard to the conflict of laws principles thereof. Any action brought by
either party against the other concerning the transactions contemplated by this
Warrant shall be brought only in the state courts of Arizona or in the federal
courts located in the State of Arizona. Both parties and the individuals signing
this Agreement agree to submit to the jurisdiction of such courts.

          4.6        Delivery of Process by Holder to the Company. In the event
of any action or proceeding by Holder against the Company, and only by Holder
against the Company, service of copies of summons and/or complaint and/or any
other process which may be served in any such action or proceeding may be made
by Holder via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known address or to its last known attorney
set forth in its most recent SEC filing.

          4.7        No Rights as Stockholder Until Exercise. This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
1.1. So long as this Warrant is unexercised, this Warrant carries no voting
rights and does not convey to the Holder any “control” over the Company, as such
term may be interpreted by the SEC under the Securities Act or the Exchange Act,
regardless of whether the price of the Company’s Common Stock exceeds the
Exercise Price.

          4.8        Limitation of Liability. No provision hereof, in the
absence of any affirmative action by the Holder to exercise this Warrant to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of the Holder, shall give rise to any liability of the Holder for the purchase
price of any Common Stock or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.

          4.9        Attorney Fees. In the event any attorney is employed by
either party to this Warrant with regard to any legal or equitable action,
arbitration or other proceeding brought by such party for the enforcement of
this Warrant or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Warrant, the
prevailing party in such proceeding will be entitled to recover from the other
party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

          4.10      Opinion of Counsel. In the event that an opinion of counsel
is needed for any matter related to this Warrant, Holder has the right to have
any such opinion provided by its counsel. Holder also has the right to have any
such opinion provided by the Company’s counsel.

          4.11      Nonwaiver. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.

6

--------------------------------------------------------------------------------

          4.12      Amendment Provision. The term “Warrant” and all references
thereto, as used throughout this instrument, means this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

          4.13      No Shorting. Holder agrees that so long as this Warrant
remains unexercised in whole or in part, Holder will not enter into or effect
any “short sale” of the common stock or hedging transaction which establishes a
net short position with respect to the common stock of the Company. The Company
acknowledges and agrees that as of the date of delivery to the Company of a
fully and accurately completed Notice of Exercise, Holder immediately owns the
common shares described in the Notice of Exercise and any sale of those shares
issuable under such Notice of Exercise would not be considered short sales.

*      *      *

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Warrant to be executed
by its officer thereunto duly authorized as of the date first above indicated.

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander Walsh 
       Alexander Walsh
       President

 

HOLDER:

/s/ John Fierro_________
John Fierro, President


8

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:    LITHIUM EXPLORATION GROUP, INC.

                              (1) The undersigned hereby elects to purchase
________ Warrant Shares of the Company pursuant to the terms of the attached
Warrant (only if exercised in full), and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.

                              (2) Payment shall take the form of (check
applicable box):

[   ] in lawful money of the United States; or

[   ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1.3, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.3.

                              (3) Please issue a certificate or certificates
representing said Warrant Shares in the name of the undersigned or in such other
name as is specified below:

_______________________________


The Warrant Shares shall be delivered to the following DWAC Account Number:

_______________________________

_______________________________

_______________________________

                              (4) Accredited Investor. The undersigned is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

 

Name: _______________________________________
Date: ________________________________________

--------------------------------------------------------------------------------

Default Provisions

Default. The following are Events of Default under the Note, the Warrant, and
any other document related to the transactions contemplated by Securities
Purchase Agreement: (i) the Borrower shall fail to pay any principal under the
Note when due and payable (or payable by conversion) thereunder; or (ii) the
Borrower shall fail to pay any interest or any other amount under the Note when
due and payable (or payable by conversion) thereunder; or (iii) the Borrower
shall fail to pay any amount under the Warrant when due and payable (or payable
upon exercise) thereunder; or (iv) the Company shall fail to honor its
obligations under the Securities Purchase Agreement, any other document related
to the Securities Purchase Agreement; or any other written agreement between the
Company and the Purchaser; or (v) any representation of the Company under
Representations and Warranties Agreement was untrue at the time it was made or
the Company shall fail to honor any warranty made by the Company under such
Representations and Warranties Agreement; or (vi) a receiver, trustee or other
similar official shall be appointed over the Borrower or a material part of its
assets; or (vii) the Borrower shall become insolvent or generally fails to pay,
or admits in writing its inability to pay, its debts as they become due, subject
to applicable grace periods, if any; or (viii) the Borrower shall make a general
assignment for the benefit of creditors; or (ix) the Borrower shall file a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (x) an involuntary proceeding shall be commenced or filed against
the Borrower; or (xi) the Borrower shall lose its ability to electronically
transfer shares by “DWAC/FAST” transfer and such loss is not cured within 30
days; or (xii) the Borrower shall lose its status as “DTC Eligible”; or the
Borrower’s stockholders shall lose the ability to deposit (either electronically
or by physical certificates, or otherwise) shares into the DTC System and such
loss is not cured within 30 days; or (xiii) the Borrower shall become late or
delinquent in its filing requirements (a filing before the expiration of a valid
extension of time to file is not delinquent) as a fully-reporting issuer
registered with the Securities & Exchange Commission.

 

COMPANY / BORROWER:

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander Walsh                                          
Alexander Walsh
President


 

LENDER/HOLDER:

 

/s/ John Fierro                                                         
John Fierro, President
JDF Capital Inc.


--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES AGREEMENT

          These Representations and Warranties apply to the Securities Purchase
Agreement (the “Agreement”) dated as of February 19, 2013, between Lithium
Exploration Group, Inc., a Nevada corporation (the “Company”) and JDF Capital
Inc., (the “Purchaser”). All capitalized terms not otherwise defined herein
shall have the meanings given such terms in the Agreement.

The Company represents and warrants to the Purchaser, as of the date of the
Agreement (unless otherwise stated), as follows:

          1)        Authorized Capital Stock. The Company has 500,000,000
authorized shares of common stock and 100,000,000 authorized preferred shares.
There are 42,398,213 shares of common stock issued and outstanding and no
preferred shares outstanding. The Company has options to purchase 2,000,000
common shares outstanding. The Company has reserved for other parties from its
authorized shares of common stock 2,000,000 shares in respect of options and
15,000,000 for its convertible debentures. As set forth above, the total number
of authorized shares reserved for other parties is 17,000,000, there are
40,398,213 shares issued and outstanding, and there are therefore 442,601,787
authorized shares that are available for issuance or reservation, and the
Company will reserve a sufficient number of shares for Purchaser as set forth in
Section 2.2 of the Agreement. Except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security (other
than the Note and the Warrant) issued by the Company (or in any agreement
providing rights to security holders). The issuance and sale of the Note and the
Warrant pursuant to the Agreement will not give rise to any preemptive rights or
rights of first refusal, co-sale rights or any other similar rights on behalf of
any person or result in the triggering of any anti-dilution or other similar
rights.

          2)        No Conflicts. The execution, delivery and performance by the
Company of the Agreement, the Note, and the Warrant, the issuance and sale of
the Securities, and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any of its subsidiaries’ certificate or articles
of incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any of its subsidiaries,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or subsidiary
debt or otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, except where the Company has obtained
a waiver specifically permitting the Company to enter into the Agreement and
such waiver is attached hereto as Exhibit A, or (iii) conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a subsidiary
is bound or affected.

          3)        No Inconsistent Agreements. Neither the Company nor any of
its subsidiaries has entered into, as of the date hereof, nor shall the Company
or any of its subsidiaries, on or after the date of the Agreement, enter into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Purchaser in the Agreement, the Note, or the
Warrant or that otherwise conflicts with the provisions of the Agreement, the
Note, or the Warrant.

          4)        DWAC/DTC. The Company is currently able to electronically
transfer shares via DWAC/FAST electronic transfer system. The shares of common
stock of the Company are DTC eligible.

          5)       Transfer Agent. The name and address of the Company’s
transfer agent is VStock Transfer, LLC, 77 Spruce Street, Suite 201, Cedarhurst,
NY 11516, email: info@vstocktransfer.com, phone: 212-828-8436. The Company will
not issue stop transfer instructions to the transfer agent regarding any shares
of common stock of the Company issued to the Purchaser.

1

--------------------------------------------------------------------------------

          6)        Other Registration Rights. No person has any right to cause
the Company to effect the registration under the Securities Act of 1933, as
amended, of any securities of the Company or any of its subsidiaries.

          7)        This Section 7 intentionally left blank.

          8)        SEC Documents. The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC for the last two years pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the “SEC
Documents”). As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents. As of their respective filing dates, the SEC Documents, taken as a
whole, did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

          9)        No Material Change. Since the date of the last Form 10-Q
filed by the Company with the SEC on February 19, 2013, (i) neither the Company
nor any of its subsidiaries has incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material verbal or
written agreement or other transaction which is not in the ordinary course of
business or which could reasonably be expected to result in a material reduction
in the future earnings of the Company; (ii) neither the Company nor any of its
subsidiaries has altered its method of accounting; (iii) neither the Company nor
any of its subsidiaries has sustained any material loss or interference with its
respective businesses or properties from fire, flood, windstorm, accident or
other calamity not covered by insurance; (iv) the Company has not paid or
declared any dividends or other distributions with respect to its capital stock;
(v) there has not been any change in the capital stock of the Company, other
than the sale of the Securities under the Agreement and shares or options issued
pursuant to employee equity incentive plans or purchase plans approved by the
Company’s Board of Directors, or indebtedness material to the Company (other
than in the ordinary course of business); and (vi) there has not been any
material adverse change in the condition (financial or otherwise), assets,
properties, business, prospects or results of operations of the Company. The
Company does not have pending before the SEC any request for confidential
treatment of information.

          10)      Transfer Taxes. All stock transfer fees or other taxes (other
than income taxes) which are required to be paid in connection with the sale and
transfer of the Securities or the conversion of the Notes or exercise of the
Warrants will be, or, when the liability arises, will have been, fully paid or
provided for by the Company and all laws imposing such fees and/or taxes will be
or will have been fully complied with.

          11)      Other Financings. Except as disclosed in the SEC documents,
the Company has not engaged in any financing transaction in which the Company
has issued securities, and does not currently have outstanding any securities,
with either (i) a conversion price more favorable to the holder than the
conversion price set forth in the Note, or (ii) an exercise price more favorable
to the holder than the exercise price set forth in the Warrant.

          12)      Use of proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder for working capital, capital expenditures,
and operating expenses.

          13)      Litigation. There is no action, suit, inquiry, notice of
violation, default, proceeding or investigation existing, pending or, to the
knowledge of the Company, threatened against or affecting the Company, any of
its subsidiaries or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”). Neither
the Company nor any of its subsidiaries, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.

          14)      Law. There has not been, and to the knowledge of the Company,
there is not pending or contemplated, any inquiry or investigation by the SEC,
any state securities regulator, the U.S. Department of Justice, or any state,
Federal or non-US regulatory authority targeted at the Company or any current or
former director or officer of the Company. The SEC has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its subsidiaries under the Exchange Act or the
Securities Act.

2

--------------------------------------------------------------------------------

          15)      No Bankruptcy. The Company has no knowledge of any facts or
circumstances that lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the effective date of the Agreement.

          16)      No Reverse Split. From the date hereof until the twelve (12)
month anniversary of the effective date of the Agreement, the Company shall not
undertake a reverse or forward stock split or reclassification of the Company’s
common stock without the prior written consent of the Purchaser.

          17)      Conversion and Exercise. By entering into the Agreement, the
Company agrees to take responsibility and accountability for the conversion
terms of the Note and the exercise terms of the Warrant, and to honor the
conversion and exercise terms as set forth in the Note and the Warrant.

          18)      Participation in Future Financings. From the date hereof
until the twelve (12) month anniversary of the effective date of the Agreement,
upon any issuance by the Company or any of its subsidiaries of any security for
cash consideration (a “Subsequent Financing”), the Purchaser shall have the
right to participate in the Subsequent Financing in a matching amount up to 100%
of the Subsequent Financing on the same terms, conditions and price as provided
for in the Subsequent Financing.

          19)      Terms of Future Financings. So long as any Note or Warrant is
outstanding, upon any issuance by the Company or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Purchaser in the Agreement or the related transaction documents, then the
Company shall notify the Purchaser of such additional or more favorable term and
such term, at Purchaser’s option, shall become a part of the transaction
documents with the Purchaser. The types of terms contained in another security
that may be more favorable to the holder of such security include, but are not
limited to, terms addressing conversion discounts, conversion lookback periods,
actual conversion price, interest rates, original issue discounts, and warrant
coverage.

          20)      Subsequent Equity Sales or Agreements. The Company shall
provide the Purchaser, whenever the Purchaser requests at any time while the
Note or Warrant is outstanding, a schedule of all issuances of Common Stock or
any debt, preferred stock, right, option, warrant or other instrument that is
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock (a “Common Stock Equivalent”) since the
date of the Agreement, including the applicable issuance price, or applicable
reset price, exchange price, conversion price, exercise price and other pricing
terms. The term issuances shall also include all agreements to issue, or
prospectively issue Common Stock or Common Stock Equivalents, regardless of
whether the issuance contemplated by such agreement is consummated. The Company
shall notify the Purchaser in writing of any issuances within twenty-four (24)
hours of such issuance.

*      *      *

3

--------------------------------------------------------------------------------

COMPANY:

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander
Walsh                                                                          
Alexander Walsh
President


 

PURCHASER:

 

/s/ John
Fierro                                                                                          
John Fierro, President


[Representations and Warranties Agreement Signature Page]

4

--------------------------------------------------------------------------------

SECURITY AGREEMENT

                              SECURITY AGREEMENT (this “Agreement”), dated as of
February 19, 2013, among Lithium Exploration Group, Inc., a Nevada corporation
(the “Company”), Alexander Walsh (the “Pledgor”), and JDF Capital Inc., (the
“Pledgee”).

W I T N E S S E T H:

                              WHEREAS, the Company and the Pledgee are parties
to that certain Securities Purchase Agreement, of even date herewith (the
“Purchase Agreement”), pursuant to which the Company has or will issue original
issue discount convertible debentures in the aggregate principal amount of
$672,000.

                              WHEREAS, as a material inducement to the Pledgee
to enter into the Purchase Agreement, the Pledgee has required and the Pledgor
has agreed (i) to unconditionally guarantee the timely and full satisfaction of
all obligations of the Company, whether matured or unmatured, now or hereafter
existing or created and becoming due and payable (the “Obligations”) to the
Pledgee, their successors, endorsees, transferees or assigns under the
Transaction Documents (as defined in the Purchase Agreement) and under those
certain Debentures in the aggregate amount of $672,000, to the extent of the
Collateral (as defined in Section 5 hereof), and (ii) to grant to the Pledgee,
their successors, endorsees, transferees or assigns a security interest in the
number of shares of Common and Preferred Stock owned by the Pledgor as set forth
below the Pledgor’s signature on the signature page hereto (collectively, the
“Shares”), as collateral security for Obligations. Terms used and not defined
herein shall have the meaning ascribed to them in the Purchase Agreement.

                              NOW, THEREFORE, in consideration of the foregoing
recitals, and the mutual covenants contained herein, the parties hereby agree as
follows:

                              1.        Guaranty. To the extent of the
Collateral, the Pledgor hereby absolutely, unconditionally and irrevocably
guarantees to the Pledgee, their successors, endorsees, transferees and assigns
the due and punctual performance and payment of the Obligations owing to the
Pledgee, their successors, endorsees, transferees or assigns when due, all at
the time and place and in the amount and manner prescribed in, and otherwise in
accordance with, the Transaction Documents, regardless of any defense or set-off
counterclaim which the Company or any other person may have or assert, and
regardless of whether or not the Pledgee or anyone on behalf of the Pledgee
shall have instituted any suit, action or proceeding or exhausted its remedies
or taken any steps to enforce any rights against the Company or any other person
to compel any such performance or observance or to collect all or part of any
such amount, either pursuant to the provisions of the Transaction Documents or
at law or in equity, and regardless of any other condition or contingency. The
Pledgor shall have no obligation whatsoever to the Pledgee beyond the Collateral
pledged for the Obligations set forth herein.

                              2.        Waiver of Demand. The Pledgor hereby
unconditionally: (i) waives any requirement that the Pledgee, in the event of a
breach in any material respect by the Company of any of its representations or
warranties in the Transaction Documents, first make demand upon, or seek to
enforce remedies against, the Company or any other person before demanding
payment of enforcement hereunder; (ii) covenants that this Agreement will not be
discharged except by complete performance of all the Obligations to the extent
of the Collateral; (iii) agrees that this Agreement shall remain in full force
and effect without regard to, and shall not be affected or impaired, without
limitation, by, any invalidity, irregularity or unenforceability in whole or in
part of the Transaction Documents or any limitation on the liability of the
Company thereunder, or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever; and (iv) waives diligence, presentment and protest with respect to,
and notice of default in the performance or payment of any Obligation by the
Company under or in connection with the Transaction Documents.

                              3.        Release. The obligations, covenants,
agreements and duties of the Pledgor hereunder shall not be released, affected
or impaired by any assignment or transfer, in whole or in part, of the
Transaction Documents or any Obligation, although made without notice to or the
consent of the Pledgor, or any waiver by the Pledgee, or by any other person, of
the performance or observance by the Company or the Pledgor of any of the
agreements, covenants, terms or conditions contained in the Transaction
Documents, or any indulgence in or the extension of the time or renewal thereof,
or the modification or amendment (whether material or otherwise), or the
voluntary or involuntary liquidation, sale or other disposition of all or any
portion of the stock or assets of the Company or the Pledgor, or any
receivership, insolvency, bankruptcy, reorganization, or other similar
proceedings, affecting the Company or the Pledgor or any assets of the Company
or the Pledgor, or the release of any proper from any security for any
Obligation, or the impairment of any such property or security, or the release
or discharge of the Company or the Pledgor from the performance or observance of
any agreement, covenant, term or condition contained in or arising out of the
Transaction Documents by operation of law, or the merger or consolidation of the
Company, or any other cause, whether similar or dissimilar to the foregoing.

--------------------------------------------------------------------------------

                              4.        Subrogation.

                                        (a)      Unless and until complete
performance of all the Obligations to the extent of the Collateral, the Pledgor
shall not be entitled to exercise any right of subrogation to any of the rights
of the Pledgee against the Company or any collateral security or guaranty held
by the Pledgee for the payment or performance of the Obligations, nor shall the
Pledgor seek any reimbursement from the Company in respect of payments made by
the Pledgor hereunder.

                                        (b)      In the extent that the Pledgor
shall become obligated to perform or pay any sums hereunder, or in the event
that for any reason the Company is now or shall hereafter become indebted to the
Pledgor, the amount of such sum shall at all times be subordinate as to lien,
time of payment and in all other respects, to the amounts owing to the Pledgee
under the Transaction Documents and the Pledgor shall not enforce or receive
payment thereof until all Obligations due to the Pledgee under the Transaction
have been performed or paid. Nothing herein contained is intended or shall be
construed to give to the Pledgor any right of subrogation in or under the
Transaction Documents, or any right to participate in any way therein, or in any
right, title or interest in the assets of the Pledgee.

                              5.        Security. As collateral security for the
punctual payment and performance, when due, by the Company of all the
Obligations, the Pledgor hereby pledges with, hypothecates, transfers and
assigns to the Pledgee all of the Shares and all proceeds, shares and other
securities received, receivable or otherwise distributed in respect of or in
exchange for the Shares, including, without limitation, any shares and other
securities into which such Shares may be convertible or exchangeable
(collectively, the “Additional Collateral” and together with the Shares, the
“Collateral”). Simultaneously herewith, the Pledgor shall deliver to the Pledgee
the certificate(s) representing the Shares, stamped with a bank medallion
guarantee, along with a stock transfer power duly executed in blank by the
Pledgor, to be held by the Pledgee as security. Any Collateral received by the
Pledgor on or after the date hereof shall be immediately delivered to the
Pledgee together with any executed stock powers or other transfer documents
requested by the Pledgee, which request may be made at any time prior to the
date when the Obligations shall have been paid and otherwise satisfied in full.

                              6.      Voting Power, Dividends, Etc. and other
Agreements.

                                        (a)      Unless and until an Event of
Default (as set forth in Section 7 hereof) has occurred, the Pledgor shall be
entitled to:

> >      (i)      Exercise all voting and/or consensual powers pertaining to the
> > Collateral, or any part thereof, for all purposes;
> > 
> >      (ii)      Receive and retain dividends paid with respect to the
> > Collateral; and
> > 
> >      (iii)      Receive the benefits of any income tax deductions available
> > to the Pledgor as a shareholder of the Company.

                                        (b)      The Pledgor agrees that it will
not sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose
of the Collateral.

--------------------------------------------------------------------------------

                                        (c)      The Pledgor and the Company
jointly and severally agree to pay all costs including all reasonable attorneys’
fees and disbursements incurred by the Pledgee in enforcing this Agreement in
accordance with its terms.

                              7.        Default and Remedies.

                                        (a)      For the purposes of this
Agreement, “Event of Default” shall mean:

     (i)      default in or under any of the Obligations after the expiration,
without cure, of any applicable cure period;

     (ii)      a breach in any material respect by the Company of any of its
representations or warranties in the Transaction Documents; or

     (iii)      a breach in any material respect by the Pledgor of any of its
representations or warranties in this Agreement.

                                        (b)      the Pledgee shall have the
following rights upon any Event of Default:

     (i)      the rights and remedies provided by the Uniform Commercial Code as
adopted by the State of Arizona (the “UCC”) (as said law may at any time be
amended);

     (ii)      the right to receive and retain all dividends, payments and other
distributions of any kind upon any or all of the Collateral;

     (iii)      the right to cause any or all of the Collateral to be
transferred to its own name or to the name of its designee and have such
transfer recorded in any place or places deemed appropriate by the Pledgee; and

     (iv)      the right to sell, at a public or private sale, the Collateral or
any part thereof for cash, upon credit or for future delivery, and at such price
or prices in accordance with the UCC (as such law may be amended from time to
time). Upon any such sale the Pledgee shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold. The Pledgee shall
give the Pledgor not less than ten (10) days’ written notice of its intention to
make any such sale. Any such sale, shall be held at such time or times during
ordinary business hours and at such place or places as the Pledgee may fix in
the notice of such sale. The Pledgee may adjourn or cancel any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by the Pledgee until the selling price is paid by the purchaser
thereof, but the Pledgee shall incur no liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
such failure, such Collateral may again be sold upon like notice. The Pledgee,
however, instead of exercising the power of sale herein conferred upon them, may
proceed by a suit or suits at law or in equity to foreclose the security
interest and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction, the Pledgor having been
given due notice of all such action. The Pledgee shall incur no liability as a
result of a sale of the Collateral or any part thereof. All proceeds of any such
sale, after deducting the reasonable expenses and reasonable attorneys’ fees
incurred in connection with such sale, shall be applied in reduction of the
Obligations, and the remainder, if any, shall be paid to the Pledgor.

                              8.        Application of Proceeds; Release. The
proceeds of any sale or enforcement of or against all or any part of the
Collateral, and any other cash or collateral at the time held by the Pledgee
hereunder, shall be applied by the Pledgee first to the payment of the
reasonable costs of any such sale or enforcement, then to reimburse the Pledgee
for any damages, costs or expenses incurred by the Pledgee as a result of an
Event of Default, then to the payment of the principal amount or stated valued
(as applicable) of, and interest or dividends (as applicable) and any other
payments due in respect of, the Obligations. The remainder, if any, shall be
paid to the Pledgor. As used in this Agreement, “proceeds” shall mean cash,
securities and other property realized in respect of, and distributions in kind
of, the Collateral, including any thereof received under any reorganization,
liquidation or adjustment of debt of any issuer of securities included in the
Collateral.

--------------------------------------------------------------------------------

                              9.        Representations and Warranties.

                                        (a)      The Pledgor hereby represents
and warrants to the Pledgee that:

     (i)      the Pledgor has full power and authority and legal right to pledge
the Collateral to the Pledgee pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of the Pledgor, enforceable in
accordance with its terms.

     (ii)      the execution, delivery and performance of this Agreement and
other instruments contemplated herein will not violate any provision of any
order or decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Pledgor is a party or by
which the Pledgor and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Pledgor’s properties pursuant to the provisions of such
mortgage, indenture, contract or other agreement.

     (iii)      the Pledgor is the sole record and beneficial owner of all of
the Shares; and

     (iv)      the Pledgor owns the Collateral free and clear of all Liens.

                                   (b)      The Company represents and warrants
to the Pledgee that:

     (i)      it has no knowledge that any of the representations or warranties
of the Pledgor herein are incorrect or false in any material respect;

     (ii)      all of the Shares were validly issued, fully paid and
non-assessable; and

     (iii)      the Pledgor is the record holder of the Shares.

                              10.      No Waiver; No Election of Remedies. No
failure on the part of the Pledgee to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by the Pledgee of any right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein provided are cumulative and are not
exclusive of any remedies provided by law. In addition, the exercise of any
right or remedy of the Pledgee at law or equity or under this Agreement or any
of the documents shall not be deemed to be an election of Pledgee’s rights or
remedies under such documents or at law or equity.

                              11.      Termination. This Agreement shall
terminate on the date on which all Obligations have been performed, satisfied,
paid or discharged in full.

                              12.      Further Assurances. The parties hereto
agree that, from time to time upon the written request of any party hereto, they
will execute and deliver such further documents and do such other acts and
things as such party may reasonably request in order fully to effect the
purposes of this Agreement. The Pledgee acknowledge that they are aware that
Pledgor shall have no obligations whatsoever to the Pledgee beyond the
Collateral pledged for the Obligations set forth herein, and no request for
further assurance may or shall increase such Obligations.

--------------------------------------------------------------------------------

                              13.      Miscellaneous.

                                        (a)      Modification. This Agreement
contains the entire understanding between the parties with respect to the
subject matter hereof and specifically incorporates all prior oral and written
agreements relating to the subject matter hereof. No portion or provision of
this Agreement may be changed, modified, amended, waived, supplemented,
discharged, canceled or terminated orally or by any course of dealing, or in any
manner other than by an agreement in writing, signed by the party to be charged.

                                        (b)      Notice. Any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 6:30 p.m. (Phoenix time) on a Business Day (as defined in the
Purchase Agreement), (ii) the Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Agreement later than 6:30 p.m. (Phoenix time)
on any date and earlier than 11:59 p.m. (Phoenix time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier services, or (iv) upon actual receipt by the party to whom
such notice is required to be given.

                                        (c)      Invalidity. If any part of this
Agreement is contrary to, prohibited by, or deemed invalid under applicable laws
or regulations, such provision shall be inapplicable and deemed omitted to the
extent so contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

                                        (d)      Benefit of Agreement. This
Agreement shall be binding upon and inure to the parties hereto and their
respective successors and assigns.

                                        (e)      Mutual Agreement. This
Agreement embodies the arm’s length negotiation and mutual agreement between the
parties hereto and shall not be construed against either party as having been
drafted by it.

                                        (f)      Arizona Law to Govern. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Arizona without regard to the principals of
conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and Federal courts sitting in the state of Arizona,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective authorized persons as of the date first
indicated above.

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander
Walsh                                                              
Name: Alex Walsh
Title: CEO


 

Pledgee:

JDF CAPITAL INC.

By: /s/ John
Fierro                                                                      
Name: John Fierro
Title: President

 

Pledgor:

/s/ Alexander Walsh_____________________________
Alexander Walsh


Number of Shares subject to this pledge:

3,000,000 Common Shares and 20,000,000 Preferred Shares

--------------------------------------------------------------------------------